ORDER ACCEPTING CONDITIONAL AGREEMENT AND IMPOSING PUBLIC REPRIMAND
Come now the Indiana Supreme Court Disciplinary Commission and Timothy R. Dodd, the Respondent herein, and tender for this Court's approval a Statement of Cireumstances and Conditional Agreement for Discipline.
And this Court, being duly advised, now finds that the Respondent has met the requirements of Admission and Discipline Rule 23, Section 17(a), by tendering to this Court the requisite affidavit, and that, accordingly, the agreement of the parties should be accepted and approved.
In accordance with said agreement, we find that the Respondent was charged in an one count complaint with neglect, failing to keep his client reasonably informed and failing to promptly comply with reasonable requests for information, all in violation of D.R. 1-102(A)(5) and (6), D.R. 6-101(A)(8), D.R. 7-101(A)(1) and (2) of the Code of Professional Responsibility for Attorneys at Law and Rule 1.3 and 1.4(a) of the Rules of Professional Conduct. We find also that the Respondent represented Terry W. Walker in a post conviction relief matter for which he received $1,400. On October 17, 1986, upon motion filed by the Respondent, the court removed Walker's scheduled hearing on post conviction relief from its October 28, 1986 calendar, and, since that time, the Respondent has taken no other action concerning the post conviction relief petition.
By collecting $1,400 and failing to pursue the matter for which he was retained the Respondent neglected his client and engaged in conduct which frustrates the orderly administration of justice. Every client is entitled to and must receive timely and competent representation. In light of Respondent's misconduct, we conclude that the agreed discipline, a public reprimand, is appropriate under the cireumstances of this case.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Conditional Agreement for Discipline tendered in this cause is now accepted and approved. In accordance therewith, the Respondent, Timothy R. Dodd, is hereby reprimanded and admonished for his professional misconduct.
IT IS FURTHER ORDERED that the Clerk of this Court shall forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 8(d).
Costs of this proceeding are assessed against the Respondent.
All the Justices concur.